 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBi County Wholesale Beverage Distributors LaborAssociationandLocal No 247, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIODaniel L Jacob &Co, d/b/a Jack Smith BeveragesandLocalNo 247,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIOTry MeDistributing CompanyandLocal No 247,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL-CIO0 & W, IncandLocalNo 247,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOCases 7-CA-27065 7-CA-27145(1) 7-CA-27145(2) and 7-CA-27145(3)October 31 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn February 25 1988 Administrative LawJudge Lowell Goerlich issued the attached decisionThe General Counsel and the Charging Partyfiled exceptions and supporting briefs and the Respondents filed an answering brief iThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 2 andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent Employers 3 shutdown of operations from May 4 untilMay 11 1987,4 did not constitute a lockout of itsemployees For the reasons set forth below we disagree and we further find that the lockout was unlawfulThe facts which were not recited in full by thejudge, are undisputed The Respondent Employershave been parties to a series of collective bargain'The Respondents motions to strike portions of the General Counsel sand the Charging Party s exceptions are denied2 The Charging Party has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDryWall Products91NLRB 544(1950) enfd 188 F 2d362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findings3 The Respondent Employers are members of the Respondent Associationwhich exists for the purpose inter aha of representing its employermembers in negotiating and administering collective bargaining agreements with the Union4 All dates are in 1987 unless otherwise noteding agreements with the Union In 1984 the Respondent Association represented by Hubert Ryanand the Union represented by Jim Brodel enterednegotiations for a new agreement The Union engaged in a strike during which time RespondentTry Me withdrew from the Association but continued to be represented by Ryan Both the AssociationandTry Me reached agreement with theUnion for 3 year collective bargaining agreementsthe terms of which were identicalBy letter dated August 3 1984 Ryan sent thewritten agreements to the Union for its review andsignatureWalter David Schuler who had replacedBrodel as business representative reviewed thedocuments with the Unions employee negotiatorsand raised a potential discrepancy in the agreementwithRyanwho satisfied Schuler s concernsSchuler however did not execute the agreementsDespite the Union s failure to execute the agreements the parties stipulated that each Respondentoperated in accordance with the terms and conditions agreed upon in June 1984 In this regardthe stipulation providesFor example each Respondent made payrolldeductions for Union dues and submitted suchmonies to Teamsters Local No 247 each Respondent processed grievances pursuant to theprovisions of the collective bargaining agreement each Respondent paid bargaining unitemployees wages holidays and vacations pursuant to the terms of the collective bargainingagreement each Respondent paid contributions to the Michigan Conference of TeamstersWelfare Fund pursuant to the collective bargaining agreementeachRespondent disciplined bargaining unit employees pursuant tothe terms of the collective bargaining agreement and each Respondent made contributions to the Central States Southeast andSouthwestareasPension Fund pursuant to thecollective bargaining agreementIn addition in the spring and fall of 1986 pursuant to the terms of theagreementRespondent 0 &W engaged in bargaining with the Union about thepossibility of implementing a presale method of distnbutionDuring thesenegotiationsRyan askedSchuler when he was going to sign the agreementSchuler said he would sign it if Ryan sent himsome clean copies of it In a telephone conversation with Ryan in February 1987 Schuler informedRyan that he had not received the copies of theagreementsfor his signature Thereafter Ryan sentthe copies to Schuler who executed them but didnot return the signed copies to Ryan291NLRB No 81 BI COUNTY BEVERAGE DISTRIBUTORS467By letter to Schuler dated February 23 Ryan advised that he would be representing the Respondent Employers in upcoming contract negotiationswith the Union Ryan also stated that [p]ursuanttoArticleXXX of the AgreementBetween BiCountyWholesaleBeverageDistributorsandTeamsters Local No 247 this letter shall alsoserve as the Employers notice of cancellation ofthe previously noted Agreement effective May 11987The parties held bargainingsessionsfor a newcontract on April 2 and 21 and May 2 and 3 Onthe evening of May 3 the Respondents presentedthe Union with its final proposal stating that theproposal would be null and void if not acceptedby the Union within 48 hours That same eveningthe Respondent Employers decided to shut downtheir businesses the next day and drafted the following notice to their employees 5The contract between Local 247 and the Company expired on April 30 1987 So that thebargaining committee could bargain over theweekend of May 2nd and 3rd we agreed toextend the old contract through May 1 1987During the weekend negotiations the Employers made their final offer whichwill remain ineffect until 12 midnightMay 5 1987 If thefinal offer is not accepted and ratified by theUnion and its members prior to May 5 1987,12midnight it will be null and void At thepresent time we do not havean agreementwith your Union In the absence of such anagreementwe are not willing to allow you towork When the new contract is agreed to between the Company and the Union you willbe notified as to the date and time for reporting to workThis notice was posted by each of the RespondentEmployers and the employees were not allowed towork from May 4 until May 11By letter dated April 24 the Union notified theMichigan EmploymentRelationsCommission witha copy to the Federal Mediation Board that thecollectivebargaining agreementhad been reopenedfor negotiations 6 By letter dated May 6 the Re° Although as the judge stated the record is unclear about the precisetime or date the notice was postedby theRespondent Employers it isundisputed that the notice was drafted on the evening of May 39 The Union s letter which apparently was a form letter stated thatthe Union had served notice on the Respondent Association reopeningthe collective bargaining agreement and that the letter was sent in comphance with Sec 8(d)(3)At the bottomof the letter however the Uniontyped in that the Respondent Association had reopened the agreementson February 23 and the Union attacheda copy ofthe Respondent Association s letter described abovespondent Association notified the Federal Mediation and Conciliation Service and the MichiganDepartment of Labor that the parties are currently involved in the negotiation of a successor laboragreement the previous agreement having expiredAs set forth in detail by the judge the Respondent Employers at the hearing identified two reasonsfor the shutdown First there had been a dramaticincrease in sales to their customers prior to theshutdown and because of this large amount of inventory held by the customers there was not sufficientwork for their employees to perform duringthe week of May 4 Second the Respondent Employers were concerned about the possibility of astrike and the resulting potential for violence andsabotageWhen their customers inventory haddwindled and their fears of a strike and strike violence were not realized the Respondent Employersdecided to reopen on May 11 'Based on this testimony which the judge creditedhe concluded that the shutdown was not aneffort to gain a collective bargaining advantage forthe Respondents over the Unionbut ratherwasfor the purpose of avoiding an unprofitable periodof work resulting from lack of customer orders andanticipated losses evolving from probable strike violenceFor the following reasons although accepting the judge s credibility resolutions we rejecthis conclusion and find that the shutdown constituted a lockout in support of its bargaining positionBoth the timing of the shutdown and the noticeposted by the Respondent Employers strongly indicate that the shutdown was implemented primarilyto bring pressure on the Union to accept the Respondent Employers final offer Thus the decisionto shut down was made by the Respondent Employers immediately after presentation to the Unionof their final offerwhich remained effective foronly 48 hours and the shutdown was scheduled tobegin the next morning The notice informing theemployees of the shutdown which the RespondentEmployers drafted at the time of their decision toshut down gave as the only reason for the shutdown the absence of a new collective bargainingagreement with the Union In fact the memo indicated that when a new agreement was reached theemployees could return to work Such a statementbelies any suggestion that a lack of work was theprimary reason for the shutdown To the contrarythe memo suggests that if the Union had immedi°The Union sent the Respondents a telegram during the week of May4 offering to extend the collective bargaining agreement The same offerhad been made on several occasions during the negotiations In fact theRespondents agreed to extend the contract through May 1 1987 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDately accepted the Respondents final offer theshutdown would have immediately ended and theemployees would have returned to work despiteany lack of workIn addition the Respondent Employers admittedthat the shutdown was prompted by their fears of astrike and possible strike violence further evidencing that the shutdown was not related solely to thelack of customer orders but rather to the status andposture of negotiations 8Under these circumstanceswe find that eventhough the Respondent Employers were concernedabout the imbalance in inventory the shutdownwould not have occurred without the RespondentEmployers desire to bung pressure on the Unionin support of their bargaining position Thus wefindcontrary to the judge s assertion that theshutdown constituted a lockout as contemplated bythe Supreme Court inAmerican Ship Building CovNLRB380 U S 300 (1965) 9From this finding it follows that the lockout wasunlawful for failure of the Respondents to complywith the requirements of Section 8(d) of the Act 10The Respondents were the initiating party desiringto terminate the 1984-1987 collective bargainingagreementthereby obligating the Respondents tosatisfy the notice requirements specified in Section8We also note the lack of evidence that the Respondent Employershad everbefore shutdown operations wheninventorywas temporarilyout of balance and their failure to introduce any evidence documentingeither theextent ofthe imbalance in inventory at the beginning of theshutdown or the correction of any such imbalance by the end of the shutdown This lack ofevidence is another indicator that the primary motivation for the shutdown was not necessarilyinventoryconsiderationsHowever as noted above we are not overturning the judge s crediting oftestimony indicatingthat inventoryconsiderations also entered into theRespondent Employers calculationsOur findingthat theircollectivebargainingobjectivessubstantiallymotivated the shutdown is not inconsistent with the credited testimony9InAmericanShipthe Court heldthat a postimpasse temporary lockout for the sole purpose of bringing economic pressureto bearin supportof the employers bargaining position did not violate Sec 8(a)(1) or (3)The Court distinguished thistype of lockout fromthe situation where anemployer shuts down temporarily for reasons of renovationor lack ofprofitablework unrelatedto his collectivebargaining situationId at308As shownabovewe findthat the shutdown in the instant case wasnotunrelated to the Respondents bargaining position but rather wasdesigned to bring economic pressureon theUnion to accept the Respondents final contract proposal10 Sec 8(d) provides in relevant partThatwhere there is in effect a collective bargaining contract covering employees in an industry affecting commerce the duty to bargaincollectivelyshall also mean thatno partyto such contract shallterminate or modify such contract unless the party desiring such termination or modification-(3) notifies the Federal Mediationand ConciliationService withinthirty daysafter suchnotice ofthe existence of a dispute and simultaneouslytherewith notifiesany Stateor Territorialagency estabfished tomediate and conciliate disputes within theState or Terntory wherethe disputeoccurred providedno agreement has beenreached bythat time and(4) continues in fullforceand effect without resorting to strike orlockout all theterms and conditionsof theexisting contract for aperiod of sixty days after such noticeisgiven or until the expirationdateof such contract whichever occurs later8(d)We base this finding on the Respondent Assoelation sFebruary 23 letter to the Union thatserve[d] as the Employers notice of cancellationof the 1984-1987 collective bargaining agreementNotwithstanding theRespondentsobligationsunder Section 8(d) the first notification sent by theRespondents to the Federal Mediation and Conciliation Service and the appropriate state agency wasonMay 6 2 daysafterthe lockout had commenced It was thus not a 30 day notification requiredpriorto strike or lockout as set forth in Section 8(d)(3) and (4) It is well settled that failure togive the required 30 day notice to Federal andstate agencies under Section 8(d)(3) bars a strike orlockoutWeathercraftCo of Topeka276 NLRB452 453 (1985)The Respondents contend that the proscriptionsof Section 8(d) do not apply in this case becausethere was no collective bargaining agreement in existence between the Respondent Employers and theUnion and even if there were suchan agreementthe Respondent Employers were not theinitiatingparty seeking to terminate or modify itWe find noment in either contentionIt is undisputed that each of the Respondent Employers including Respondent Try Me reachedagreement in 1984with the Union for a 3 year collective bargaining agreementAlthough the Unionnever executed the agreements each Respondentoperated in accordance with the provisions of theagreements including the payment of the wagesand benefits set forth in the agreements the processing of grievances and the disciplining of employees In addition the Respondents never contended to the Union during the term of the agreements that the failure of the Union to execute theagreements led them to conclude that no agreements were in existence To the contrary all correspondence between the parties including the Respondent Associations notice of termination of theagreements indicates that the Respondents believed that collective bargaining agreements in factexistedFurther the Union through its actionsduring the term of the agreements indicated thatagreements existedDespite an initial reservationabout whether one provision of the agreement hadbeen accurately reflected by the Respondents theUnion acted in accord with the provisions of theagreements including the processing of grievancesand its midterm bargaining with Respondent 0 &W In addition in response to the Respondents requests that the Union execute the agreements theUnion never took the position that the agreementsdid not exist rather on each occasion the Unionindicated it would execute the agreements BI COUNTY BEVERAGE DISTRIBUTORS469By their course of conduct the Respondents aswell as the Union manifested an intention to bebound by the 1984-1987 agreementsCauthorneTrucking256NLRB 721 (1981) remanded onother grounds 691 F 2d 1023 (D C Cir 1982) Asthe Third Circuit stated inNLRB v Operating Engineers Local 825315 F 2d 695 699 (3d Cir 1963)That the Union failed to sign the agreement is immaterial for any written contract though signedonly by one of the parties binds the other if he accepts it and both act in reliance on it as a validcontractAccordinglywe find that the partieswere bound by the 1984-1987 agreements and thatcontrary to the Respondents contention the Respondentswere obligated to satisfy the requirements of Section 8(d)The Respondents contention that the Union notthe Respondents was the initiating party within themeaning of Section 8(d) and thus had the obligation to notify the Federal and state agencies is similarlywithoutmeritThe Respondents base theircontention on the fact that the Union in 1985 requested modifications to the agreements as well ason the Union s April 24 letter to the state and Federal agenciesWith regard to the 1985 bargainingby letter to the Respondent Employers dated July9 1985 the Union notified them that the amount ofhealth and welfare fund contributions requiredunder the agreements was reduced by the trusteesof the fund and the Union requested that the 7cent per hour reduction be given to the employeesas a general wage increase The record is silent astowhether any bargaining over this matter occurred or whether any agreement was reachedSection 8(d) does not prohibit a party to a collective bargainingagreement from proposing amidterm modification to that agreement but ratherprovides that a party to a collective bargainingagreement may not be compelled either to discusssuch proposed changes or to agree to themConnecticutPower Co271NLRB 766 (1984) TheBoard has held that any such proposal for midtermbargaining does not constitute a reopening of thecollective bargaining agreement within the meaningof Section 8(d)Taylor Bus Service284 NLRB 530(1987)A & W Foods276 NLRB 129 130-131(1985)Herman Bros273 NLRB 124 fn 1 (1984)Accordingly assuming arguendo that the events of1985 bear on those of 1987 we find that the Unionby virtue of its proposed modification of the collective bargaining agreement in 1985 did not becomethe initiating party desiring termination of the collective bargaining agreement in 1987We further find that the Union s April 24 letterto the state and Federal agencies does not establishthat the Union was the initiating party Althoughthe form language in the letter stated that theUnion had reopened the agreements the letter alsoclearly stated that it was the Respondent Association that had reopened the agreements and theUnion attached the Respondent Associations February 23 letter In the absence of any evidence onthe record in any way suggesting that the Unionhad sent a notice to reopen the agreements prior toFebruary 23 we are unwilling to ascribe controlling significance to the form language in theUnions letterFurther the Unions letter in noway satisfies the Respondents obligations underSection 8(d) for the Board has held that theburden of notifying the mediation services of a dispute under Section 8(d)(3) and (4) rests exclusively with the initiating partyUnited Artists Communications274 NLRB 75 77 (1985)For all these reasons we find that the Respondents violated Section 8(a)(5) and (1) by locking outtheir employees without having given timely notices to the Federal and state agencies as requiredby Section 8(d) i iA final issuewhich was not addressed by thejudge remains The General Counsel alleges in thecomplaint that the Respondents violated Section8(a)(5) and (1) of the Act by failing to furnish tothe Union requested information that was relevantto the Union s function as the exclusive collectivebargaining representative of the unit employeesThe Respondents admitted in their answer that atthe June 16 negotiation meeting the Union requested from the Respondents the following information(1) copies of any Section 8(d)(3) notices sentby Respondent Association to the Federal Mediation and Conciliation Service and/or theMichigan Employment Relations Commissionand(2) information regarding when any of theemployer members of Respondent Associationlast employed employees in the bargaining unitclassification of Wine SalesmenIt is undisputed that this information was not furnished to the Union until September 3 despite theRespondent Associations admission at the hearingthat it had gathered all the information by July9 12 In light of the fact that a lockout had oc1 In light of this finding we find it unnecessary to pass on the alternatlve contention of the General Counsel and the Charging Party that thelockout was unlawful because it was in support of a permissivesubject ofbargaining12 The Respondents contend that as to the requested 8(d) notices theUnion could have obtained them directly from the Federal and stateagenciesThe Respondents however failed to establish on the recordthat the Union could have in fact obtained the notices in this manner 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcurred and that the classification ofwine salesmenwas admittedly within the bargaining unitwe find that the information sought was clearly relevant to the Union s representational functions andthe 3 month delay in furnishing the informationwas unjustifiedB F Diamond Construction Co163NLRB 161 175-176 (1967) Accordingly wefind the Respondents failure to timely provide therequested information violated Section 8(a)(5) and(1) of the Act 13CONCLUSIONS OF LAW1By locking out their employees withouthaving given timely notice to the appropriate Federal and state agencies as required by Section 8(d)of the Act and by failing to timely furnish to theUnion requested information that was relevant totheUnion s representational functions the Respondents have violated Section 8(a)(5) and (1) ofthe Act2The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct, we shallorder them to cease and desist andtake affirmative action that is necessary to effectuate the policiesof the ActWe shall order each Respondent Employer along with the Respondent Association to make whole its respective employeesfor any loss of earnings and other benefits sufferedas a result of the lockout from May 4 until May 111987with backpay to be computed in the mannerset forth inF W Woolworth Co90 NLRB 289(1950)plus interest as computedinNewHorizonsfor theRetarded14ORDERThe National Labor Relations Board orders thattheRespondentsBi County Wholesale BeverageDistributors Labor AssociationDaniel L Jacob &Co d/b/a Jack Smith Beverages Try Me Distributing Company, and 0 & W Inc Ypsilanti andAnn Arbor Michigan their officers agents successors and assigns shall1Cease and desist from(a)Locking out their employees without havinggiven timely notice to the appropriate Federal andstate agencies as required by Section 8(d) of theAct(b)Failing to timely furnish to the Union requested information that is relevant to the Union srepresentational functions(c) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necesnary to effectuate the policies of the Act(a)Make whole the employees for any loss ofearnings and other benefits suffered as a result ofthe lockout from May 4 until May 11 1987 in themanner set forth in the remedy section of the decisionEach Respondent Employer is responsiblejointly and severally with the Respondent Association for making whole its respective employees offected by the lockout(b)Preserve and, on request make available tothe Board or its agents for examination and copyingallpayroll records social security paymentrecords timecards personnel records and reportsand all other records necessary to analyze theamount of backpay due under the terms of thisOrder(c)Post at their facilities in Ypsilanti and AnnArborMichigan copies of the attached noticemarkedAppendix 15 Copies of the notice onforms provided by the Regional Director forRegion 7 after being signed by the Respondent sauthorized representative shall be posted by theRespondent immediately upon receipt and maintained for 60 consecutive days in conspicuousplaces including all places where notices to employees are customarily postedReasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered defaced or covered by anyother material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyi 9 Inasmuch as the Respondents have now furnished the requested information to the Unions we will not include in the Order an affirmativeprovision requiring the Respondentsto furnish the information14 283 NLRB 1173 (1987) Interest will be computed at the short termFederal rate for the underpayment of taxes as set out in the 1986 amendment to 26 U S C § 662115 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Boa d shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board BI COUNTYBEVERAGE DISTRIBUTORS471APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT lock out our employees withouthaving given timely notice to the appropriate Federal and state agencies as requiredby Section 8(d)of the ActWE WILL NOT fail to timely furnish to the Unionrequestedinformationthat is relevant to theUnions representational functionsWE WILL NOT in anylikeor related mannerinterferewith,restrainor coerce you in the exercise of the rightsguaranteedyou by Section 7 ofthe ActWE WILLmakewhole our employees for anyloss ofearningsand other benefits suffered as aresult of the lockout from May 4 until May 11,1987with interestEach Employer listed below isresponsible jointly and severally with the Association,for making whole its respective employees offected by the lockoutBI COUNTY WHOLESALE BEVERAGEDISTRIBUTORS LABOR ASSOCIATIONDANIEL L JACOB & CO D/B/AJACK SMITH BEVERAGESTRY MEDISTRIBUTINGCOMPANYO & W INCCharles Morris Esqfor the General CounselDaniel Hoekenga Esqof SouthfieldMichigan for theRespondentSamuel C McKnight Esqof SouthfieldMichigan forthe Charging PartyDECISIONSTATEMENT OF THE CASELOWELL GOERLICH Administrative Law Judge Theoriginal charge filed in Case 7-CA-27065 by Local No247 International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America AFL-CIO' (theUnion) on 19 June 1987 was served on Respondent BiCounty Wholesale Beverage Distributors Labor Association2 (the Association) by certified mail on or about 19'On 1 November 1987 the Teamsters International Union was readmitted to theAFL-CIO Accordinglythe caption has been amended to refleet that change2 The name of the Respondent was amended at the hearingJune 1987 The original charge in Case 7-CA-27145filed by the Union on 16 July 1987 was served on Respondent Daniel L Jacob & Co d/b/a Jack Smith Beverages by certified mail on or about 16 July 1987 Theoriginal charge in Case 7-CA-27145(2) filed by theUnion on 16 July 1987 was served on Respondent TryMe Distributing Company by certified mail on or about16 July 1987 The original charge in Case 7-CA-27145(3) filed by the Union on 16 July 1987 was servedon Respondent 0 & W Inc on or about 16 July 1987An order consolidating cases and complaint and noticeof hearing were issued 29 July 1987 It was alleged in thecomplaint among other things that the Respondents hadillegallly locked out their employees in violation of Section 8(a)(1) and (5) and Section 8(d) of the NationalLabor Relations Act (the Act)The Respondents filed a timely answer denying thatthey had engaged in the unfair labor practices allegedA hearing was held on 4 and 5 November 1987 at DetroitMichigan Each party was afforded a full opportunity to be heard to call examine and cross examine witnesses to argue orally on the record to submit proposedfindings of fact and conclusions and to file briefs Allbriefs have been carefully consideredOn the entire record in this case and from my observation of the witnesses and their demeanor I make the followingFINDINGSOF FACT CONCLUSIONS OF LAW ANDREASONSTHEREFORITHE BUSINESS OF THE RESPONDENTSRespondent Jack Smith is and has been atall timesmaterial a corporation organized under and existing byvirtue of the laws of the State of MichiganRespondent Try Me is and has been atall times materiala corporation organized under and existing by virtueof the laws of the State of MichiganRespondent 0 & W is and has been at all times materiala corporation organized under and existing by virtueof the laws of the State of MichiganAt all times materialRespondent Jack Smith hasmaintained its principal office and place of business at546NorthMechanic Street JacksonMichigan (theJackson facility)Respondentmaintainsother facilities inYpsilanti and AdrianMichigan Respondent Jack Smithisand has been at all times material engaged in thewholesale sale and delivery of beer and related productsRespondent Jack Smith s facility located at 3835 MorganRoad YpsilantiMichigan is the only facility of Respondent Jack Smith involved in this proceedingAt all times material Respondent Try Me has maintamed its principal office and place of business at 334South Wagner Road Ann Arbor Michigan (Try Me facility)Respondent Try Me is and has been atall timesmaterial engaged in the wholesale sale and delivery ofbeer and related productsAt all times material Respondent 0 & W has maintamed its principal office and place of business at 3974Jackson Avenue Ann Arbor Michigan (the 0 & W facility)Respondent 0 & W is and has been atall times 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmaterial engaged in the wholesale sale and delivery ofbeer and related productsDuring the calendar year ending 31 December 1987which period is representative of its operations during alltimes material Respondent Jack Smith in the course andconduct of its business operations described above purchased and received at its YpsilantiMichigan facilityproductsgoodsandmaterialsvalued in excess of$50 000 directly from points outside the State of MichiganDuring the calendar year ending 31 December 1987which period is representative of its operations during alltimesmaterialRespondent Try Me in the course andconduct of its business operations described above purchased and received at its Ann Arbor Michigan facilityproductsgoodsandmaterialsvalued in excess of$50 000 directly from points outside the State of MichiganDuring the calendar year ending 31 December 1987which period is representative of its operations during alltimes materialRespondent 0 & W in the course andconduct of its business operations described above purchased and received at its Ann Arbor Michigan facilityproductsgoodsandmaterialsvalued in excess of$50 000 directly from points outside the State of MichiganRespondent Jack Smith is now and has been at alltimes material an employer engaged in commerce withinthe meaning of Section 2(2) (6) and (7) of the Act Respondent Try Me is now and has been at all times materialan employer engaged in commerce within the meaning of Section 2(2) (6) and (7) of the Act Respondent 0& W is now and has been at all times material an employer engaged in commerce within the meaning of Section 2(2) (6) and (7) of the ActRespondent Association has been an organization composed of employers engaged in the wholesale sale anddelivery of beer and wine and related products andwhich exists for the purpose inter alia of representingits employer members in negotiating and administering acollectivebargainingagreementwith the ChargingPartyAt all times materialRespondent Jack Smith Respondent Try Me and Respondent 0 & W have beenand are now employer members of Respondent AssociationIITHE LABOR ORGANIZATION INVOLVEDThe Union is and hasbeen at all times material alabororganizationwithin themeaning ofSection 2(5) ofthe ActIIITHEUNFAIR PRACTICESFirstThe threshold question involves the cessation ofoperations by the Operating Respondents3 from 4 to 11May 1987 Prior to 4 May 1987 the Union hadengagedin contract negotiations with the Association for a contract but a settlement of the disputed issues had not been3Operating Respondents refer to the Respondents other than the Associationreached by 4 May 1987 On 3 May 1987 the Associationpresented a final proposal that was to be deemed nulland void if not accepted by the Union within 48 hours orby midnight 5 May 1987Sometime prior to 4 May 1987 (the date is not clear inthe record) the Operating Respondents posted a noticethat in some aspectsaccording to Hubert B Ryanchief negotiator for the Association was as followsAt the present time we do not have a labor contractwith your Union In the absence of suchagreementwe are not willing to allow you toworkWhen the new contract is agreed to betweenthe Company and the Union you will be notified asto the date and time for reporting to workThe notice resulted from discussions among the Respondents that are detailed in the following testimonyMarshall Lawrence Howrigon Jr operations managerfor Jack SmithBeverage explainedhow the work cessation came aboutI d say two weeks prior to the actual lockout wehad experienced an extreme increase in sales to thepoint that the demand on overtime on our warehouse crew was extreme We had accounts callingus and againone of the biggest ones was MeyersThrifty Acres and Al Burns was another one thatcalled us too with great concern to the point ofsaying that they wanted extra beer there to coverbecause of the fact that drivers were telling themthat there was going to be a strike so therefore ouraccountswe cannot dictate their inventory levelsWe fulfilled the orders and had a great-our overtime was really large during that time and so thereforewhen we reviewed it we had an awful largeamount of inventory out in the field and the majority of our people would have hardly drawn guarantee the following week if the strike had occurred sothereforewe agreed that the lockout should be putinDouglas William Wanly vice president of operationsof 0 & W Inc confirmed that a dramatic increase ofsaleshad been experienced to the point where fully anotherweek s worth of inventory now resided in ourretail accounts as opposed to our warehouseand thatthere weremany reports from our customers that theyhad been informed there would be a strikeI reviewedin that meeting with my colleagues and competitorsprior violence that we had experienced at 0 & W4 andwere concerned a bit about letting our employeesreturnJames H Chaconas general manager of Try Me testsfeed that Try Me had experienced an increase of salesand he had heard rumors of a strike Chaconas also testafeed that because of prior strike violence he was afraidfor the equipment4In the 1984 strike there had been violence according to Hugh MWanty {BI COUNTY BEVERAGE DISTRIBUTORSRyan testified that the shutdown resulted from the Respondent s desire not to be fixed with a surprise strikeand any potential sabotage as well as to allow the hiatusto dissipateextra surplus of product in the marketplaceRyan explained why the shutdown was endedWell by the end of this period of time the imbalance in the supply that is to say the extra amountof beer that the employees had delivered during theweek before the lockout had dissipatedWe werebeginning to receive requests from our customers tobegin resupplying them with products Some ofour-most of our fears I quess we would say aboutwhat might have occurred during that point in timehad in fact not occurred and it was our conclusionthatwe might as well have the employees back towork if they were willing to work and to continueto negotiateChoconas testifiedWe had a lot of calls from customers There was no picketing that we were afraid ofThere was no violence and I decided to go back to bussnessFrom the foregoing credited testimony and an examination of the credible record as a whole it may be con473cluded as urged by the General Counsel that the shutdown of the Respondents operations was an effort togain a collective bargaining advantage for the Respondents over the UnionFrom a readng ofAmerican Ship Building Co vNLRB380 US 300 307-308 (1965)itwould appearthat a lockout as contemplatedby the Actis the temporary layoffof employees solely as a means to bringeconomic pressure to bear in support of an employer sbargaining position after an impasse has been reachedThusthe SupremeCourtstatesNo one would denythat an employer is free to shut down his enterprise temporanly for reasons of renovationorlack of profitablework unrelated to his collective bargaining situation(Emphases added )It seems clear in the instant case that the temporaryshutdown was for the purpose of avoiding an unprofitable period of work resulting from lack of customerorders and anticipated losses evolving from probablestrike violenceAs in the caseof ArmourOil Co253 NLRB 1104(1981) the Respondents conduct here did not constitutea lockout[Recommended Order for dismissal omitted from publication ]